In an action to recover the balance due on a promissory note executed and delivered by defendant in part payment for a trailer, plaintiff’s motion for summary judgment was denied. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion for summary judgment granted, with $10 costs. Ho affidavits by affiants having personal knowledge were interposed by defendant. The affidavit of the attorney, having no personal knowledge and reciting hearsay, is of no effect. (Favole v. Gallo, 263 App. Div. 729, affd. 289 N. Y. 696.) Holán, P. J., Cars-well, Johnston, Adel and Sneed, JJ., concur.